

BANK OF NANJING
 
Contract
 
Contract No.: Ec1110110022100006

 
 

--------------------------------------------------------------------------------

 

Ec1
Guaranty of Maximum Amount
 
No. Ec1110110022100006


Creditor (Party A): International Business Department, Bank of Nanjing Co., Ltd.
Guarantor (Party B): Jiangsu Ever-Glory International Group Corporation


In order to ensure the performance of the Contract of Maximum Amount of Claim
numbered A04 110110022100006, which was concluded between Party A and Ever-Glory
International Group Apparel Inc. (hereinafter called the Debtor), and all
specific business contracts, agreements, and applications under this contract
(hereinafter called the Principal Contract), Party B is willing to provide the
Debtor with a guaranty of Guaranty of joint and several liability of maximum
amount. In order to clarify their liabilities and keep to their credibility,
Party A and Party B have entered into the Contract for common observance and
joint performance, according to governing laws, regulations and rules, and
through negotiation and agreement.


Article 1  Statement and Assurance of Party B


1.1
Party B has the principal qualification of a guarantor, and is capable to
provide with a guaranty of suertyship, according to the laws of People’s
Republic of China.

1.2
Party B is fully capable to undertake the Guaranty liability, and such liability
may not be alleviated or exempted due to any instruction received, financial
situation changes, or any agreement reached with any body.

1.3
Party B has a full knowledge of the usage of the debt of the debtor under the
Principal Contract, and Party B provides the debtor a guaranty of Guaranty
absolutely out of his own will while all of his declaration of will under the
Contract is true.

1.4
If being a natural person, Party B confirms and assures that before providing
the guaranty of Guaranty under the Contract, he has made proper arrangement on
the bare necessities of life for himself and his family dependents; Party A
requires that Party B’s assumption of the Guaranty liability shall not have any
impact on the normal lives of Party B and his family members.



Article 2  The Principal Claim


2.1
The Principal Claim secured under the Contract is the full value of the
Principal Claim, namely RMB50,000,000.00, said Fifty Million RMB Yuan, formed by
specific granting of credit (including but not limited to such on-or-off balance
sheet businesses as a loan, a commitment of loan, an acceptance, a discount
cash, a bond buy-back, a business financing, a factor, a letter of credit, a
letter of guarantee, an overdraft, an inter-bank lending, a guaranty, etc.)
conducted by Party A for the Debtor from February 21, 2010 to February 20, 2011,
on the basis of the Principal Contract.


 
 

--------------------------------------------------------------------------------

 


2.2
Party B provides a Guaranty guaranty of maximum amount for the above-mentioned
Principal Claim, irrespective of the times and the amount of each time, or
whether the expiry date of the time limit for the debtor to perform his
obligation overtop the foregoing time limit.



Article 3  Mode of Guaranty


Party B provides a Guaranty of joint and several liabilities. Where the debtor
either wholly or partly defaults when the time limit for his performance of the
obligation of a single debt under the Principal Contract expires, Party A has
the right to directly demand Party B to perform his obligation of Guaranty.


Article 4  The Scope of the Guaranty Guaranty


The scope of the Guaranty guaranty of maximum amount provided by Party B
includes the Principal Claim and the interest thereof (including compound
interest and default interest, similarly hereinafter), default fine,
compensation for damage and expenses of Party A for enforcing the claim
(including but not limited to legal cost, arbitration fee, property preservation
charge, travel expense, notarial fee, execution fee, attorney fee, eligibility
fee, auctioneers fee, etc., and the same below).
Party B confirms and accepts out of his will, that when the Debtor fails to
perform his liability stipulated in the Principal Contract, Party A has the
right to directly demand Party B to undertake his Guaranty liability within the
scope of his Guaranty guaranty, whether or not the claim of Party A under the
Principal Contract is benefited with other guaranty (including but not limited
to a guaranty with real rights).


Article 5  Term of the Guaranty


The term of the Guaranty is the period of two years from the expiry date of the
performance term of the liability caused by each time’s usage by the Debtor of
the line of credit under the Principal Contract.
Where an extension agreement was reached between Party A and the Debtor of the
performance term of each debt under the Principal Contract, the term of the
Guaranty is the period of two years from the expiry date of the performance term
of a certain debt reappointed by the extension agreement; where Party A
withdraws its creditor’s rights or terminates this agreement ahead of time
according to laws, regulations, rules or stipulations in the Principal Contract,
the term of the Guaranty is the period of two years from the advanced expiry
date of the Principal Liability or termination date of the Principal Contract.

 
 

--------------------------------------------------------------------------------

 

Article 6  Conclusion and Alteration of the Principal Contract Guaranteed


Particulars related to specific amount, term, interest, usage, etc. of the
Principal Claim, shall be stipulated by Party A and the Debtor in the Principal
Contract.
Party B confirms that, except for the increase of line of credit and the
extension of term of guaranty, the conclusion of the Principal Contract or the
alteration of the Principal Contract through agreement by Party A and the
Debtor, are deemed as being agreed in advance by Party B, and need not to be
notified to Party B, while the Guaranty liability on the part of Party B shall
not be alleviated.
Where Party A and the Debtor alter the interest rates in the light of
stipulations of the Principal Contract, such alteration shall also be deemed as
being agreed in advance by Party B, and needs not to be notified to Party B,
while Party B is still obliged to undertake the Guaranty liability.


Article 7  Independent Effectiveness of the Contract


The effectiveness of the Contract is independent of the Principal Contract,
complete or incomplete invalidity of the Principal Contract or its likely
revocation or termination has no impact on the Contract’s effectiveness. Where
it is confirmed that the Principal Contract was invalid or that it was revoked
or it was terminated, Party B undertakes further Guaranty of joint and several
liabilities for the Debtor’s debts coming into being because he surrendered
properties or compensated losses.
Party B’s Guaranty liability under the Contract shall not change to any extent
because of merger, separation, changes of shareholdings, the lapse of capacity
of civil acts, disappearance, death or the declaration of disappearance or death
of the Debtor, or any other causes.


Article 8  Advanced Enforcement of Guaranty Guaranty Liability


Where Party A declares an advanced expiration of the liability under the
Principal Contract according to laws, regulations, rules etc. or stipulations in
the Principal Contract, Party A has the right to immediately demand Party B to
perform the liability of the Guaranty guaranty.


Article 9  Rights and Obligations of Party B


9.1
Party B has the obligation to supervise the guarantee’s performance of all the
obligations under the Principal Contract.

9.2
Party B shall actively cooperate with Party A and consciously subject itself to
Party A’s inspection and supervision over its business operation and financial
activities, and provide Party A every month, as required by Party A,
documentation and information concerning its financing and accounting status and
its production and operation situations, including but not limited to the
provision within 10 working days in the first month of every quarter of the
Balance Sheet, Income Sheet (Statement of Income and Expenditure for any public
institution), and the provision at the end of each year of a Statement of Cash
Flow, etc., and a timely provision of financial statement audited by any
auditing body recognized by Party A, and at the same time ensure the facticity,
legality, integrality, validity of the documentations provided.


 
 

--------------------------------------------------------------------------------

 

9.3
Where the liability under the Principal Contract is in a foreign currency, Party
B shall undertake the Guaranty liability in the currency agreed in the Principal
Contract. If Party B does it in any other exchangeable currency or RMB, it shall
secure the agreement of Party A, and perform the Guaranty liability by
converting such currency into the one agreed in the Principal Contract at the
foreign exchange rate quoted at Bank of Nanjing Co., Ltd. on the day when the
Guaranty liability is performed.

9.4
Party B shall fulfill the following obligation of notifications:



9.4.1
Party B shall notify Party A in writing within 3 days of the occurring of the
following events or of the founding of possibility of such occurrence on the
side of Party B:

9.4.1.1
Party B meets with grave financial losses, which affects or possibly affects its
repaying ability;

9.4.1.2
Party B involves or will involve in major lawsuits, arbitrations or other legal
disputes;

9.4.1.3
Any change in Party B’s name, legal representative (responsible officer),
address, telephone numbers, etc.;

9.4.1.4
Other events occurred on the side of Party B which affect or may affect its
repaying ability.



9.4.2
Party B shall notify Party A in writing 30 days before the occurring or a
possible occurrence of following events on the side of Party B:

9.4.2.1 
Separation, transformation, merger, termination, joint venture, etc. on the side
of Party B;

9.4.2.2 
Changes in the business scope or of the registered capital of Party B;

9.4.2.3 
Changes in the top-five investors or shareholders.

In case of any occurrence of the above-mentioned events, which impacts or
possibly impacts Party B in terms of its undertaking of the guaranty liability,
Party B shall, as required by Party A, further provide other guaranty recognized
by Party A.


9.5
In case of being a natural person, Party B shall notify Party A in writing
within 3 days after the occurrence or a possible occurrence of the following
events, in addition to observing all the stipulations under the Contract:

9.5.1
Major casualty occurred to Party B himself or his family or its income has
changed greatly, in which case the economic conditions worsens and impact or
possibly impact his capability of guaranty;

9.5.2 
Party B changed his occupation;

9.5.3 
Party B meets with such events as unemployment, divorce, or serious diseases;

9.5.4
Party B meets with other events which cause Party B to lose or possibly lose his
capability of guaranty, or impact his undertaking guaranty liability.

In case of any occurrence of the above-mentioned events, which impacts or
possibly impacts Party B in terms of its undertaking guaranty liability, Party B
shall, as required by Party A, further provide other guaranty recognized by
Party A.
9.6
Party B shall not refuse to fulfill the obligations under the Contract on the
excuse of any dispute with a third party.


 
 

--------------------------------------------------------------------------------

 

9.7
Party B enjoys the rights and assumes the responsibilities in accordance with
the laws, regulations, rules, etc. and the terms and conditions of the Contract.



Article 10  Rights and Obligations of Party A


10.1
Party A has the right to directly demand Party B to undertake the Guaranty
guaranty liability for the unsatisfied claim of Party A under the Contract.

10.2
Party A has the right to supervise the status of fund, properties, economy, etc.
of Party B, and has the right to demand Party B to present related documentation
as it is.

10.3
In terms of all the receivables from Party B within the scope of the Guaranty
guaranty, Party A has the right to deduct its receivables directly from any
account opened by Party B at the side of Party A (including but not limited to
current account, savings account, national debt account, etc.), and Party B
bears by itself any interest, handling charge, loss from exchange rate
fluctuation, etc. caused by the deduction.

10.4
Upon performance by Party B of his Guaranty guaranty liability, Party A may
provide Party B, as required by Party B, relevant evidence of such performance.

10.5
Party A enjoys the rights and takes the responsibilities in accordance with the
laws, regulations, rules, etc. and the terms and conditions of the Contract.



Article 11  Default Liability


If the Party B violates any law, rule, regulation or any term stipulated in this
contract, the Party A has the right to demand the Party B rectify such violation
within a limited period of time, further provide relevant guarantee, compensate
the loss sustained by the Party A and bear all charges and expenditures made by
the Party A (including but not limited to a retaining fee, any legal
cost, arbitration charge, appraisal charge, damage provention, enforcement cost,
notarization fee, assessment fee, auction cost) for the purpose of realizing a
guaranty; and the Party A also has the right to take back the creditor's rights
under the terms of the Main Contract, and demand the Party B to assume the
responsibility of guarnaty in an immediate way.


Article 12  Applicable Laws and Settlement of Disputes


12.1
The Contract is concluded in accordance to the laws of People’s Republic of
China, which are applicable to the Contract.

12.2
Any dispute occurred in the course of the execution of the Contract shall be
settled through negotiations. In case of no settlement is reached, Type 1 shall
be chosen from the following settling manners:

(Type1) 
Bring a lawsuit to the People’s Court at the locality of Party A.

(Type 2)
Apply to / Arbitration Commission for arbitration (the locality is / ) with the
arbitration rules active and effective at the time the application is made. The
arbitration decision is final and binding on both parties.

In the course of lawsuit or arbitration, terms and conditions under the Contract
which are not involved in the dispute shall still be performed or fulfilled.

 
 

--------------------------------------------------------------------------------

 

Article 13  Effectiveness, Alteration and Termination of the Contract


13.1
Where Party B is a legal person or any organization, the Contract shall enter
into effect on the day when it is signed by or sealed with the name stamp of the
legal representative, principle, or accredited representative of Party A and
sealed with the Corporate Seal or Special Contract Seal of Party A, and signed
by or sealed with the name stamp of the legal representative or accredited
representative of Party B and sealed with the Corporate Seal or Special Contract
Seal of Party B; where Party B is a natural person, the Contract shall enter
into effect on the day when signed by or sealed with the name stamp of the legal
representative, principle, or accredited representative of Party A and sealed
with the Corporate Seal or Special Contract Seal of Party A, and signed by Party
B or his accredited representative.

13.2
After the Contract enters into effect, neither Party A nor Party B shall
arbitrarily alter or terminate it unless further stipulated by the Contract; in
the case of needy alteration or termination, a written agreement should be
reached by both parties through negotiation. All terms and conditions of the
Contract remain effective before such written agreement is reached.



Article 14  Other Stipulations


14.1
Party B has fully acknowledged the risk of exchange rate fluctuation. If the
Principal Contract adopts floating interest rate, Party B undertakes, out of his
will, the guaranty liability increased because of such fluctuations.

14.2
All attachment to the Contract, and all the legal documents related to the
execution of the Contract are the component part of the Contract, and have equal
legal force as the Contract.

14.3 /


Article 15  Supplementary Provisions


15.1
The Contract is made in two copies, one is held by Party B, and one is held by
Party A, and each copy has the equal legal force.

15.2
Any matters not covered by the Contract shall be handled in compliance with
relevant national laws, regulations and rules.



Article 16  Declaration Provisions


16.1
In signing and exercising the Contract, both parties have been approved by law
or have been given the approval by the competent decision-maker stipulated in
their respective articles of corporation or by government supervision
department, and obtained the necessary, sufficient and legal authorization.


 
 

--------------------------------------------------------------------------------

 


16.2
In signing the Contract, the parties expressed their true intentions, the
signatures and seals were genuine, the signing representatives are authorized,
and the Contract has legally binding on both parties.

16.3
Party B has the right to own its whole property, and all the documentation it
produced to Party A is true, legal and effective, and contains neither mistake
nor omission of facts which disagrees with the truth.

16.4
Party B has read all the content of the Contract. As requested by Party B, Party
A has made relevant explanation on the terms and conditions of the Contract.
Party B has got a full knowledge and understanding of the significations and
legal consequences of the stipulations of the Contract.

16.5
Party A is a legally established bank, and is qualified to operate the business
under the Contract.




   
Party B
Party A
 
Legal Person or other
Organization
 
Natural Person
(Void)
         
Bank of Nanjing Co., Ltd.
 
Jiangsu
 
Signature:
(Seal)
 
Ever-Glory International
Group Corporation
 
(or Authorized Agent):
   
(Seal)
             
Legal Representative
 
 
 
Kind of Identity Document:
(Principle or Authorized
 
Legal Representative
 
No. of Identity Document:
Agent):  
or Authorized Agent):
   
(Signature)
 
(Signature)
             
Address:
 
Address:
 
Address:
Post Code:
 
Post Code:
 
Post Code:
Contact No.:
 
Contact No.:
 
Contact No.:
Date of Signing: 2010/3/11
 
Date of Signing: 2010/3/11
 
Date of Signing:


 
 

--------------------------------------------------------------------------------

 